FIEBD, P.
The Court is of opinion that the decree of the Chancery Court is erroneous, as to the appellant Montgomery. The negroes held by him had been sold by virtue of a deed of trust from Barnett, under which Garland became a purchaser, for valuable consideration, without notice; and thus acquired a valid title to them against the claim of Rose. Garland sold to Montgomery for valuable consideration, and he also was a purchaser for valuable consideration, without notice of the claim of Rose; but whether with or without notice, is immaterial; for, by his purchase, he acquired the same valid title which Garland held. The decree is therefore to be reversed, with costs; the bill dismissed as to Montgomery, with costs, and the cause remanded to the Circuit Court of Bynchburg, with directions to extend to the plaintiff Rose such other and further relief as he may be entitled to ask for and háve against any of the other defendants in consequence of the dismissal of the bill as to Montgomery. And the said Circuit Court is further directed to provide for the restitution of the negroes to Montgomery or his representatives, if he has been deprived of their possession under the decree hereby reversed.
THOMPSON, J., and CBOPTON, J., concurred with Field, P.